20-50805-rbk Doc#48 Filed 06/07/20 Entered 06/07/20 23:23:38 Imaged Certificate of
                                Notice Pg 1 of 5




  The relief described hereinbelow is SO ORDERED.

  Signed June 05, 2020.


                                                      __________________________________
                                                                   Ronald B. King
                                                        Chief United States Bankruptcy Judge




                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

   In re:                                      §           Chapter 11
                                               §
                                                           Case No. 20-50805-RBK
   KrisJenn Ranch, LLC, KrisJenn               §
   Ranch, LLCSeries Uvalde Ranch,          §
                                                           &DVH1R5%.
   KrisJenn Ranch, LLCSeries Pipeline        §
   RRZ                                      §
          Debtors                              §           &DVH1R5%.


                 ORDER GRANTING CREDITORS DMA PROPERTIES, INC.’S
                         AND LONGBRANCH ENERGY, LP’S
                       AMENDED MOTION TO SEVER / DKT # 22

            On May 21, 2020 came on for consideration the Amended Motion to Sever or Dismiss [Dkt

  # 22] filed by DMA Properties, Inc. and Longbranch Energy, LP (collectively “Movant” and/or

  “DMA / Longbranch”), and any responses filed by the Debtors KrisJenn Ranch, LLC, KrisJenn

  Ranch, LLC – Series Uvalde Ranch and KrisJenn Ranch, LLC – Series Pipeline ROW, and

  following a hearing regarding the Motion conducted on May 21, 2020, and having duly considered

  the parties’ pleadings, the evidence, including the exhibits admitted into evidence and the




                                             Page 1 of 3
20-50805-rbk Doc#48 Filed 06/07/20 Entered 06/07/20 23:23:38 Imaged Certificate of
                                Notice Pg 2 of 5


  testimony of the Debtors’ principal Mr. Larry Wright, and the applicable law, the Court is of the

  opinion and hereby finds that the Motion should be granted in pertinent part as set forth below.

         IT IS THEREFORE ORDERED by the Court that the Motion to Sever or Dismiss is

  GRANTED in pertinent part as follows:

         1.      The Court finds that each of the Debtors in this chapter 11 proceeding is treated

  under applicable Texas law and under the Bankruptcy Code as a separate person and therefore

  should each file separate bankruptcy cases.

         2.      The Court finds that each of the Debtors are “persons” for the purposes of 11 U.S.C.

  § 101(41), and as such the chapter 11 cases of the Debtors KrisJenn Ranch, LLC – Series Uvalde

  Ranch and KrisJenn Ranch, LLC – Series Pipeline ROW shall be and they are hereby SEVERED

  from this case involving the Debtor KrisJenn Ranch, LLC.

         3.      Debtors’ counsel shall promptly, but not later than fourteen (14) days following the

  date of the signing and entry of this Order, file amended voluntary chapter 11 petitions in

  bankruptcy separately for the Debtor KrisJenn Ranch, LLC – Series Uvalde Ranch and KrisJenn

  Ranch, LLC – Series Pipeline ROW, and not later than thirty (30) days following the date of the

  signing and entry of this Order shall pay to the United States Bankruptcy Clerk the applicable

  filing fees for such severed cases. Should the Debtors fail to file such amended voluntary chapter

  11 petitions together with applicable schedules and filing fees, then the bankruptcy shall be

  dismissed as to each Debtor or Debtors failing to do so.

         4.      The chapter 11 cases of KrisJenn Ranch, LLC, KrisJenn Ranch, LLC – Series

  Uvalde Ranch, and KrisJenn Ranch, LLC–Series Pipeline ROW shall be separately docketed but,

  in accordance with the Court’s separate Sua Sponte Order for Joint Administration in this




                                             Page 2 of 3
20-50805-rbk Doc#48 Filed 06/07/20 Entered 06/07/20 23:23:38 Imaged Certificate of
                                Notice Pg 3 of 5


  proceeding, shall be jointly administered in accordance with the terms of the Sua Sponte Order for

  Joint Administration.

          5.     All proofs of claim shall be filed under the case number representing the Debtor’s

  estate against which the claim is made, and there shall be separate proofs of claim registers in each

  case.

          6.     Each of the Debtors shall file a separate plan of reorganization in their respective

  chapter 11 cases unless the Court orders otherwise.

          7.     Nothing in this order shall be construed as findings or a ruling as to whether

  substantive consolidation is appropriate in this case and no party waives its rights to seek

  substantive consolidation in the future.

                                                 ###

  Order Prepared by:

  Michael J. Black
  Attorney in Charge for DMA / Longbranch
  BURNS & BLACK, PLLC
  750 Rittiman Road
  San Antonio, Texas 78209-5500




                                              Page 3 of 3
       20-50805-rbk Doc#48 Filed 06/07/20 Entered 06/07/20 23:23:38 Imaged Certificate of
                                       Notice Pg 4 of 5
                                      United States Bankruptcy Court
                                        Western District of Texas
In re:                                                                                  Case No. 20-50805-rbk
Krisjenn Ranch, LLC, Krisjenn Ranch, LLC                                                Chapter 11
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0542-5           User: lunae                  Page 1 of 2                   Date Rcvd: Jun 05, 2020
                               Form ID: pdfapac             Total Noticed: 42


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 07, 2020.
db              Krisjenn Ranch, LLC, Krisjenn Ranch, LLC, Series U,      410 Spyglass Rd,
                 McQueeney, TX 78123-3418
cr              DMA Properties, Inc.,    c/o Burns & Black, PLLC,     Burns & Black, PLLC,    750 Rittiman Road,
                 San Antonio, TX 78209-5500
cr              Longbranch Energy, LP,    c/o Burns & Black, PLLC,     Burns & Black, PLLC,    750 Rittiman Road,
                 San Antonio, TX 78209-5500
cr             +McLeod Oil, LLC,    c/o Laura L. Worsham,     Jones Allen & Fuquay, LLP,    8828 Greenville Avenue,
                 Dallas, TX 75243-7143
cr             +Uvalde County Tax Office,     c/o Carlos M. Arce,    PBFCM, LLP,    613 NW Loop 410, Suite 550,
                 San Antonio, TX 78216-5593
18010512       +Albert, Neely & Kuhlmann, LLP,     1600 Oil & Gas Building,    309 W 7th St,
                 Fort Worth, TX 76102-5113
18010513        Angelina County Tax Assessor,     606 E Lufkin Ave,    Lufkin, TX 75901-0434
18010514        Bigfoot Energy Services, LLC,     312 W Sabine St,    Carthage, TX 75633-2519
18010515        C&W Fuels, Inc.,    Po Box 40,    Hondo, TX 78861-0040
18010516       +CLEVELAND,    TERRAZAS PLLC,    Timothy Cleveland,    4611 Bee Cave Road, Suite 306 B,
                 Austin, TX 78746-5284
18010518        DMA Properties, Inc.,    c/o Michael J. Black,     BURNS & BLACK, PLLC,    750 Rittiman Road,
                 San Antonio, TX 78209-5500
18010519      #+DUKE, BANISTER, RICHMOND, PLLC,     Jeffrey Duke,    P.O. Box 175,    Fulshear, TX 77441-0175
18010517        Davis, Cedillo & Mendoza, Inc.,     755 E Mulberry Ave Ste 500,     San Antonio, TX 78212-3135
18010520        Granstaff Gaedke & Edgmon PC,     5535 Fredericksburg Rd Ste 110,     San Antonio, TX 78229-3553
18024408       +Guadalupe County,    c/o Tara LeDay,    P.O. Box 1269,    Round Rock, TX 78680-1269
18010521       +Hopper’s Soft Water Service,     120 W Frio St,    Uvalde, TX 78801-3699
18010523       +JOHNS &COUNSEL PLLC,    Christopher S. Johns,     14101 Highway 290 West, Suite 400A,
                 Austin, TX 78737-9376
18010524        KRISJENN RANCH, LLC, KRISJENN RANCH, LLC, Series U,      410 Spyglass Rd,
                 Mc Queeney, TX 78123-3418
18010525        Larry Wright,    410 Spyglass Rd,    Mc Queeney, TX 78123-3418
18010526        Longbranch Energy,    c/o DUKE BANISTER RICHMOND,     Po Box 175,    Fulshear, TX 77441-0175
18012099        Longbranch Energy, LP,    DMA Properties, Inc.,     c/o Mr. Michael J. Black,
                 Burns & Black, PLLC,    750 Rittiman Road,     San Antonio, Texas 78209-5500
18010530        METTAUER LAW FIRM, PLLC,     c/o April Prince,    403 Nacogdoches St Ste 1,
                 Center, TX 75935-3810
18011536       +McLeod Oil, LLC,    c/o Laura L. Worsham,     Jones Allen & Fuquay, LLP,    8828 Greenville Avenue,
                 Dallas, Texas 75243-7143
18010527        McLeod Oil, LLC,    c/o John W. McLeod, Jr.,     700 N Wildwood Dr,    Irving, TX 75061-8832
18010529        Medina’s Pest Control,    1490 S Homestead Rd,     Uvalde, TX 78801-7625
18010531        Nacogdoches County Tax Assessor,     101 W Main St Ste 100,    Nacogdoches, TX 75961-4820
18011722        Nacogdoches County, et al.,     c/o Tab Beall,    Perdue Brandon Fielder Collins & Mott,
                 PO Box 2007,    Tyler, TX 75710-2007
18010532        Rusk County Appraisal District,     107 N Van Buren St,    Henderson, TX 75652-3113
18010533       +Shelby County Tax Collector,     200 St. Augustine St.,    Center, TX 75935-3959
18010534        Tenaha ISD Tax Assessor-Collector,     138 College St,    Tenaha, TX 75974-5612
18010536       +Texas Farm Store,    236 E Nopal St,    Uvalde, TX 78801-5391
18010537        Uvalco Supply,    2521 E Main St,    Uvalde, TX 78801-4940
18010538       +Uvalde County Tax Assessor,     Courthouse Plaza, Box 8,    Uvalde, TX 78801-5239
18012402       +Uvalde County Tax Office,     c/o Carlos M. Arce,    Perdue, Brandon, Fielder, Collins & Mott,
                 613 NW Loop 410, Ste. 550,     San Antonio, TX 78216-5593
18015056       +Uvalde County Tax Office,     209 N High St.,    Uvalde, TX 78801-5207

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
cr              E-mail/Text: houston_bankruptcy@LGBS.com Jun 05 2020 23:53:53      Angelina County,
                 Linebarger Goggan Blair & Sampson LLP,   c/o John P Dillman,   P.O. Box 3064,
                 Houston, TX 77253-3064
cr              E-mail/Text: houston_bankruptcy@LGBS.com Jun 05 2020 23:53:53      Shelby County,
                 Linebarger Goggan Blair & Sampson LLP,   C/O John P. Dillman,    P.O. Box 3064,
                 Houston, TX 77253-3064
18026302        E-mail/Text: houston_bankruptcy@LGBS.com Jun 05 2020 23:53:53      Angelina County,
                 c/o John P. Dillman,   Linebarger Goggan Blair & Sampson LLP,    P.O. Box 3064,
                 Houston, Tx 77253-3064
18010522        E-mail/Text: sbse.cio.bnc.mail@irs.gov Jun 05 2020 23:53:44     Internal Revenue Service,
                 Po Box 7346,   Philadelphia, PA 19101-7346
18010528        E-mail/Text: consumeraccounting@medinaec.org Jun 05 2020 23:54:03      Medina Electric,
                 2308 18th St.,   Po Box 370,   Hondo, TX 78861-0370
18023699        E-mail/Text: houston_bankruptcy@LGBS.com Jun 05 2020 23:53:53      Shelby County,
                 c/o John P. Dillman,   Linebarger Goggan Blair & Sampson LLP,    P.O. Box 3064,
                 Houston, Tx 77253-3064
18010535        E-mail/Text: pacer@cpa.state.tx.us Jun 05 2020 23:53:58
                 Texas Comptroller of Public Accounts,   Capitol Station,   Po Box 13528,
                 Austin, TX 78711-3528
                                                                                             TOTAL: 7
         20-50805-rbk Doc#48 Filed 06/07/20 Entered 06/07/20 23:23:38 Imaged Certificate of
                                         Notice Pg 5 of 5


District/off: 0542-5                  User: lunae                        Page 2 of 2                          Date Rcvd: Jun 05, 2020
                                      Form ID: pdfapac                   Total Noticed: 42


             ***** BYPASSED RECIPIENTS (continued) *****

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr*              +Guadalupe County,   c/o Tara LeDay,   P.O. Box 1269,    Round Rock, TX 78680-1269
cr*               Nacogdoches County, et al.,   c/o Tab Beall,   Perdue Brandon Fielder Collins & Mott,
                   PO Box 2007,   Tyler, TX 75710-2007
                                                                                               TOTALS: 0, * 2, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 07, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 5, 2020 at the address(es) listed below:
              Carlos M Arce    on behalf of Creditor    Uvalde County Tax Office carce@pbfcm.com,
               mvaldez@pbfcm.com;mvaldez@ecf.courtdrive.com
              Charles John Muller, IV    on behalf of Plaintiff    Krisjenn Ranch, LLC, Krisjenn Ranch, LLC,
               Series Uvalde Ranch, Krisjenn Ranch, LLC, Series Pipeline Row john@muller-smeberg.com,
               mary.ables-miller@chamberlainlaw.com
              John P. Dillman    on behalf of Creditor    Angelina County houston_bankruptcy@publicans.com
              John P. Dillman    on behalf of Creditor    Shelby County houston_bankruptcy@publicans.com
              Laura L. Worsham    on behalf of Creditor    McLeod Oil, LLC lworsham@jonesallen.com,
               kmcdonald@jonesallen.com
              Michael J. Black    on behalf of Creditor    Longbranch Energy, LP mblack@burnsandblack.com,
               mcollins@burnsandblack.com
              Michael J. Black    on behalf of Creditor    DMA Properties, Inc. mblack@burnsandblack.com,
               mcollins@burnsandblack.com
              Ronald J. Smeberg    on behalf of Debtor    Krisjenn Ranch, LLC, Krisjenn Ranch, LLC, Series Uvalde
               Ranch, Krisjenn Ranch, LLC, Series Pipeline Row ron@smeberg.com, ronaldsmeberg@yahoo.com
              Ronald J. Smeberg    on behalf of Plaintiff    Krisjenn Ranch, LLC, Krisjenn Ranch, LLC, Series
               Uvalde Ranch, Krisjenn Ranch, LLC, Series Pipeline Row ron@smeberg.com, ronaldsmeberg@yahoo.com
              Tab Beall     on behalf of Creditor    Nacogdoches County, et al. tbeall@pbfcm.com,
               tylbkc@pbfcm.com;tbeall@ecf.inforuptcy.com
              Tara LeDay     on behalf of Creditor    Guadalupe County
               tleday@ecf.courtdrive.com;kmorriss@mvbalaw.com;vcovington@mvbalaw.com;bankruptcy@mvbalaw.com;aloc
               klin@mvbalaw.com
              United States Trustee - SA12    USTPRegion07.SN.ECF@usdoj.gov
                                                                                              TOTAL: 12
